Citation Nr: 0402776	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for Osgood-Schlatter 
Disease of the right knee.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from June 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for Osgood-Schlatter Disease of the right knee.


FINDINGS OF FACT

1.  Appellant's Osgood-Schlatter Disease of the right knee 
unequivocally preexisted appellant's active military service.

2.  Preexisting Osgood-Schlatter Disease of the right knee 
did not undergo a permanent increase in severity during his 
military service.  


CONCLUSION OF LAW

Appellant's Osgood-Schlatter Disease of the right knee 
clearly and unmistakably preexisted service and was not 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This change in the 
law was generally considered to be applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
Since this claim was filed in April 2002, the Board will 
apply the provisions of the VCAA to this claim.  

Under the VCAA, VA must notify a claimant of the evidence 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Appellant's claim was submitted in April 
2002, and RO sent appellant a letter that same month 
describing the evidence required to substantiate a claim for 
service connection; the letter also informed appellant of the 
medical providers from whom RO had requested records and the 
timeframe for submission of additional evidence.  RO notified 
appellant of the evidence considered, and of available 
appeals procedures, via the July 2002 rating decision and via 
the September 2002 Statement of the Case (SOC).  The Board is 
aware of no other records or evidence that would be material 
toward this case.  The Board therefore finds that VA has no 
outstanding duty to inform appellant of any further 
information or evidence needed.

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159 (c) (2003).  
RO pursued and obtained medical documentation from the two 
civilian medical providers identified by the appellant; RO 
also obtained appellant's service medical record and his VA 
medical record.  RO afforded appellant an examination at the 
VA medical center to determine whether the claim for service 
connection was medically supportable.  The Board accordingly 
finds that there is no outstanding duty on VA to assist 
appellant to develop his claim for adjudication.   

Since VA's duties to notify and assist appellant have been 
fulfilled, the Board finds that adjudication of the appeal, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to appellant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The Board will accordingly adjudicate the 
appeal, based upon the probative value of proffered evidence 
in the record in its whole.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000);  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).
  
II.  Factual Background

Appellant is appealing a rating decision that denied service 
connection for appellant's right knee disability, diagnosed 
as Osgood-Schlatter Disease.  The rating decision held that 
the disorder preexisted service and was not aggravated by 
appellant's military service.  Appellant's Notice of 
Disagreement contends that the condition did not exist prior 
to military service, but rather was caused by an injury that 
occurred while appellant was in service.  

On the report for medical history at induction, appellant 
gave a positive history of a trick or locked knee.  Further 
history revealed a fracture of the right ankle at 16.  
Examination by the physician taking the history noted a 
prominent tibial plateau.  There was a questionable calcium 
deposit and a complaint of occasional pain.  No pertinent 
findings were noted on further clinical evaluation and 
appellant was accepted for service.

An entry in appellant's Chronological Record of Medical Care 
dated June 17, 1966, noted that there was a knot in right 
knee that had been present 2 years.  He reported the knee 
occasionally had pain and would give way.  An x-ray and 
orthopedic consultation was recommended. 

A radiographic report dated June 17, 1966, states: 
"Pertinent history: knot below right knee 2 years.  Occ. 
knee goes out.  Occ. pain."  The interpretation by the 
radiologist was that "the requested examination does not 
identify any abnormality considered significant."

An orthopedic consultation note dated later in June 1966 
stated: "Provisional diagnosis: calcium deposit below right 
knee."  It was noted that there was a mass below right knee 
on anterior aspect of tibia.  It reportedly has been present 
for about 2 years.  Heat treatment had provided no relief.  
On physical examination, an enlarged tibial tubercle right 
knee non-tender under pressure was noted.  X-rays were said 
to show residuals of Osgood-Schlatter's Disease.
 
When seen in March 1967, it was indicated that appellant had 
fallen and injured his right knee immediately above the right 
tibial tubercle.  It was noted that there was an ortho review 
that had shown residuals of Osgood Schlatter.  The impression 
was of a contusion.

In April 1967 he was seen for continued complaints.  An ortho 
consultation was to be conducted.

He was seen later the same day for the consult.  It was noted 
that this did not seem to be any kind of emergency.  This was 
a recurring problem.  It was noted he had played football and 
could do most anything he wanted to do except knee.  
Reportedly there was occasional giving way of the knee.  
There was increased pain since the recent fall.  The knee was 
injected and he was given medication.

Appellant's separation physical examination, dated April 3, 
1967, is of record.  Appellant's report of his own medical 
history states in relevant part: "Bone disease below knee; 
have had approx. 7 years; due to strain or blow to tendon; 
reinjured in March 1967 by fall; frequent pain since."  The 
examining physician's conclusion is "fracture healed - has 
Osgood-Schlatter Disease with moderate symptoms."

Also of record are appellant's medical examinations by his 
civilian employer, DuPont Chemical, both before and after 
appellant's military service.  Examinations of record are 
dated July 1963 (prior to military service), June 1967 
(immediately subsequent to discharge from military service), 
April 1973, September 1976, November 1978, June 1981, June 
1983, October 1984, and September 1991.  The examination 
worksheet utilized by DuPont does not list the extremities as 
areas for specific examination, but provides a space in which 
to note deformities or limitations of motion in the 
extremities in general.  There is no mention of a right knee 
disability in any DuPont medical examination.  Also of record 
is a medical history that appellant filled out for DuPont in 
May 1987, in which appellant checked "yes" to the question 
"since your last DuPont physical examination, have you had 
joint problems, such as swelling, stiffness, pain, or 
limitation of motion?"  However, there is no explanation as 
to the specific joint being addressed by appellant.

Appellant underwent arthroscopic surgery on his right knee in 
November 1999, and the pre-operative notes of his surgeon, 
Dr. F.J.H., are in the file.  In relevant part, Dr. F.J.H. 
notes as follows:

SUBJECTIVE: [Appellant] is seen regarding pain and 
giving way within his right knee.  The right knee seems 
to "pop."  It has been quite sore.  He localizes the 
pain medially.  He has had difficulty now for at least 
two months or so.  He denies any history of injury.  He 
tries to jog and has difficulty jogging on the right 
knee.  He has recently retired.  Apparently the knee is 
giving him quite a bit of difficulty.

PHYSICAL EXAMINATION:  Examination of the right knee 
exhibits full range of motion.  There is 1+ effusion.  
Clinically, there is quite a bit of medial joint line 
tenderness.  Meniscal signs are positive to the right 
knee (McMurray).  Range of motion of the right hip is 
full without pain or synovitis.  There is normal 
neurovascular status to both lower extremities.  There 
are excellent dorsal pedal pulses, bilaterally.  

IMPRESSION: Probable torn medial meniscus right knee.

Post-operative notes by Dr. F.J.H. are also in the file.  
These confirm that appellant's condition was a significantly 
torn medial meniscus and a lesser tear of the lateral 
meniscus.  Healing appeared to be progressing normally.    

Appellant was afforded a VA medical examination in June 2002 
to determine service connection for Osgood-Schlatter Disease.  
The examiner noted as follows: 

MEDICAL HISTORY: This 58-year old male veteran presents 
with a prominent exotosis on the anterior aspect of the 
right tibial head, which has been labeled Osgood-
Schlatter Disease.  He believes that the inciting event 
was a significant banging of this knee on a tiled shower 
wall in the late 1960s.  After that incident there was a 
very slow progression of formation of a firm knot at the 
insertion of the patellar tendon at the interior head of 
the tibia.  This has produced minimal symptoms, which 
consists essentially as no symptoms except for pain when 
he actually has to kneel onto his knees.  He does not 
have pain when he squats, stoops, or bends over in other 
ways.  He has no limits on his walking and jogs without 
pain for a total of approximately 25 miles per week.  
There has been no impairment of his occupational 
activities either, which for recent years has been as a 
postal service worker.

PHYSICAL EXAMINATION:  The physical examination is very 
normal with the exception of the presence of a visible 
and palpable exotosis at the anterior aspect of the head 
of the right tibia.  It is not tender to palpation, and 
it does not interfere with motion, as the range of 
motion was measured both passively and actively at 140 
degrees.  This was not impaired by repetitive testing.  
The joint is quite stable in all planes, and there is no 
swelling of ecchymosis around the joint or around the 
exotosis.

IMPRESSION: Osgood-Schlatter Disease by history without 
apparent impairment.  Normal X-ray.  

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (2003).

A veteran is presumed to have been in sound condition when 
examined and accepted into the service.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  The burden is on 
VA to prove by "clear and convincing evidence" that a 
disability existed prior to service.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  History of preservice existence of 
a condition as recorded in the induction examination will be 
considered, together with all other material evidence in 
determinations as to inception.  38 C.F.R. § 3.304(b)(1) 
(2003).  Medical opinion, not just lay opinion, is necessary 
to show that a condition preexisted service.  Miller v. West, 
11 Vet. App. 345, 348 (1998). 

Here, the appellant's induction physical examination is in 
the file, and shows that the examiner recorded a swelling in 
the right tibia, with occasional pain, that the examiner 
attributed to a possible calcium deposit.  The examiner also 
recorded that appellant had suffered a fracture in the right 
ankle prior to service.  Appellant's service medical records 
consistently refer to a right leg fracture that had occurred 
prior to service in approximately 1961, and a "mass" or 
"knot" that had become manifest on the right tibia in 
approximately 1964.  Finally, appellant recorded on his 
separation physical that his bone disease had existed for 7 
years, with more pain following the fall in 1967.  The Board 
accordingly finds that appellant's right knee disorder 
unequivocally pre-dated his entry into the military.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase, permanent in nature, in the 
disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  The service 
medical record shows that there was a measured worsening of 
appellant's condition after March 1966, as demonstrated by 
the increasing tempo of medical treatments.  Given that the 
evidence shows that the condition worsened in service, the 
next question is whether the in-service worsening of 
appellant's pre-existing condition rose to the level of a 
permanent aggravation of that condition.  This is to be 
distinguished from temporary flare-ups.

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(2003); Maxson v. Gober, 230 F.3d 1330 (2000); Sondel v. 
West, 13 Vet. App. 213 (1999); Beverly v. Brown, 9 Vet. App. 
402 (1996).   Temporary or intermittent flare-ups during 
service of a preexisting injury are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, and not just the symptoms, has worsened.  Hunt v. 
Derwinski, 8 Vet. App. 320, 323 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Crowe v. Brown, 7 Vet. App. 238, 247-8 
(1994).

In this case, there is no evidence that appellant's 
preexisting Osgood-Schlatter Disease of the right knee was 
permanently aggravated by his military service, and in fact 
appellant's condition appears to have improved, rather than 
deteriorated, since his discharge.  Appellant underwent 
regular physical examinations by his employer, DuPont 
Company, for the 24 years after his discharge from the 
military, but none of these examinations note the existence 
of a knee condition.  The record is silent for any knee 
treatment until appellant's arthroscopy by Dr. F.J.H. in 
November 1999, and per the surgeon's notes that surgery was 
prompted by a torn meniscus rather than for Osgood-Schlatter 
Disease.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson, supra, at 1333; Shaw v. Principi, 3 Vet. App. 365 
(1992).  Finally on the VA examination a history of the 
pathology without apparent impairment was noted.  Thus, there 
is nothing to suggest a permanent aggravation of the pre-
service knee impairment.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).   In this case, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

Service connection for Osgood-Schlatter Disease of the right 
knee is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



